DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10, 12-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monagan (US 4032879 A).
As to claim 1, Monagan discloses: A fuse (Fig. 1-3) comprising: 
a fuse body including a main body portion 36, 37 (sand filler – col. 7, lines 5-7; alternatively, main body 10; col. 6, lines 28-33) formed of a dielectric material; 
a plurality of arc chambers (corresponding to 36 and 37, between 12 and 23, and between 11 and 22) formed in the main body portion, the arc chambers arranged in a matrix configuration (at least in cross-section, see Fig. 2, with an empty matrix space (at 14) between them); and 
a conductor 13 extending through the main body portion and intersecting the arc chambers, the conductor having bridge portions 17, 18 disposed within the arc chambers, the bridge portions being mechanically weaker than other portions of the conductor and configured to melt and separate upon occurrence of an overcurrent condition in the fuse.
As to claim 14, Monagan discloses: A fuse (Fig. 1-3) comprising: 
a fuse body including a main body portion 36, 37 (sand filler – col. 7, lines 5-7; alternatively, main body 10; col. 6, lines 28-33) formed of a dielectric material; 
a plurality of arc chambers (corresponding to 36 and 37, between 12 and 23, and between 11 and 22) formed in the main body portion, the arc chambers arranged in a matrix configuration (at least in cross-section, see Fig. 2, with an empty matrix space (at 14) between them); and 
a conductor 13 extending through the main body portion and intersecting the arc chambers, the conductor having bridge portions 17, 18 disposed within the arc chambers, the bridge portions being mechanically weaker than other portions of the conductor and configured to melt and separate upon occurrence of an overcurrent condition in the fuse; and
arc barriers 22, 23 (col. 5, lines 46-51) disposed between adjacent arc chambers and intersecting the conductor.
As to claim 3, Monagan discloses: wherein the main body portion is encased within a rigid shell (case 10 and/or end caps 11, 12).
As to claim 4, Monagan discloses: further comprising arc barriers 22, 23 (col. 5, lines 46-51) disposed between adjacent arc chambers and intersecting the conductor.
As to claims 5 and 16, Monagan discloses: wherein the arc barriers are plates (see Fig. 1-3) disposed in a perpendicular orientation relative to the conductor.
As to claims 7 and 18, Monagan discloses: wherein the conductor has opposing ends defining first and second terminals 25, 24 extending from the fuse body.
As to claims 8 and 19, Monagan discloses: wherein the dielectric material of the main body portion is selected from a group consisting of melamine 10 (col. 6, lines 28-33), silicon, and polyamides.
As to claim 9, Monagan discloses: wherein the arc chambers are hollow cavities formed within a material of the main body portion (see Fig. 2).
As to claim 10, Monagan discloses: wherein the arc chambers define a two-dimensional matrix (see Fig. 2).
As to claims 12 and 20, Monagan discloses: wherein the bridge portions 17, 18 have at least one of holes 30, notches (see at/defining 17, 18), and slots formed therein.
As to claim 13, Monagan discloses: wherein the arc chambers are rectangular (at least in 2 dimensions/cross-section; see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monagan (US 4032879 A) as applied to claims 1 and 14 above, and further in view of Stavnes (US 20030218528 A1).
As to claims 2 and 15, Monagan does not explicitly disclose: wherein the conductor defines a serpentine shape having at least two bends formed therein.
However, Stavnes suggests providing:
wherein the conductor 14 (see Fig. 2) defines a serpentine shape having at least two bends formed therein;
in order to provide an elongated and circuitous path and maximize the path length of the fusible element (Abstract).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Monagan as suggested by Stavnes, e.g., providing:
wherein the conductor defines a serpentine shape having at least two bends formed therein;
in order to provide an elongated and circuitous path and maximize the path length of the fusible element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monagan (US 4032879 A) as applied to claims 4 and 14 above, and further in view of McDonald (US 1447798 A).
As to claims 6 and 17, Monagan discloses: wherein the arc barriers are formed of plates having slots or apertures formed therein for allowing the conductor to pass through the arc barriers (see Fig. 1-3).
Monagan does not explicitly disclose: wherein the arc barriers are formed of metal.
However, McDonald suggests providing arc barriers 3 (Fig. 1-7) of metal (p. 1, lines 52-55);
in order to prevent any melted metal from the fuse from escaping (p. 3, lines 6-13).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Monagan as suggested by McDonald, e.g., providing:
wherein the arc barriers are formed of metal;
in order to prevent any melted metal from the fuse from escaping.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monagan (US 4032879 A) alone as applied to claim 1 above.
As to claim 11, Monagan does not explicitly disclose: wherein the fuse body has a length in a range of 10 millimeters to 100 millimeters, a width in a range of 10 millimeters to 50 millimeters, and a height in a range of 5 millimeters to 25 millimeters.
However, Monagan discloses that fuses with different ampere ratings have different sized casings/housings, and that there are many different classifications of fuses (col. 1, lines 14-25).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Monagan as suggested by Monagan, e.g., altering the size of the fuse body to provide:
wherein the fuse body has a length in a range of 10 millimeters to 100 millimeters, a width in a range of 10 millimeters to 50 millimeters, and a height in a range of 5 millimeters to 25 millimeters;
in order to provide the appropriately sized fuse body for the desired ampere rating/classification of fuse.
Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It has also been held that discovering an optimum value of a result-effective variable (e.g., the optimum size fuse body for effecting the desired ampere rating) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schlaak (US 20180061607 A1), Baird (US 3601737 A), and Oh (US 6452474 B1) disclose conventional fuse arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835